Citation Nr: 1452451	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for esophageal stricture, claimed as oral and pharyngeal dysphagia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to February 1983, from January 2002 to January 2003, from January 2004 to October 2004, and from February 2005 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's oral and pharyngeal dysphagia is a symptom of service-connected gastroesophageal reflux disease with hiatal hernia and Barrett's esophagus.


CONCLUSION OF LAW

The criteria for service connection for oral and pharyngeal dysphagia, as secondary to the service-connected gastroesophageal reflux disease with hiatal hernia and Barrett's esophagus, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

On his November 2008 claim for benefits, the Veteran requested service connection for oral and pharyngeal dysphagia secondary to a service-connected cervical spine disability.  He asserted that the dysphagia developed after cervical spine surgeries.

At a February 2009 VA examination, the examiner could not determine whether the Veteran's dysphagia was secondary to the service-connected cervical spine disability without resorting to mere speculation.  The examiner noted that an opinion without speculation would be possible with further neurological and ear, nose, and throat (ENT) evaluations.

In the June 2014 remand, the Board requested that the Veteran be provided a VA examination with either a neurologist or ENT specialist to assess the nature and etiology of any oral and esophageal dysphagia.  

At a July 2014 VA examination, the Veteran indicated he no longer had any dysphagia.  After examination, the examiner reported that there was no current objective evidence of oral and esophageal dysphagia and thus an opinion was not warranted.  The examiner noted that the medical literature showed that dysphagia was a subjective sensation of difficulty or abnormality of swallowing and that dysphagia was a symptom not a disorder.  

The Veteran stated he was diagnosed with gastroesophageal reflux disease (GERD) in service and that disability directly caused Barrett's esophagus.  He stated he was not claiming that the Barrett's esophagus was caused by his cervical spine disability but that it is from his GERD, which was diagnosed in service.

Initially, the Board notes that a review of the Veteran's rating history is needed.  A June 2007 rating decision granted service connection for GERD and assigned a 0 percent rating, effective December 13, 2006.  A November 2007 VA examination report shows a diagnosis of GERD with hiatal hernia and Barrett's esophagus.  The examiner stated that Barrett's esophagus was caused by or a result of GERD.  A November 2007 rating decision recharacterized the Veteran's disability as GERD with hiatal hernia and Barrett's esophagus and increased the rating to 10 percent, effective October 4, 2007.  Thus, service connection for hiatal hernia and Barrett's esophagus was granted.  

GERD with hiatal hernia and Barrett's esophagus is rated under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2014).  Although that code is for hernia hiatal, the functions affected, and the anatomical localization and symptomatology are closely analogous to that of GERD.  38 C.F.R. § 4.20 (2014).  The November 2007 examiner acknowledged that GERD, hiatal hernia, and Barrett's esophagus are interrelated.  Diagnostic Code 7346 acknowledges that dysphagia is a symptom of hiatal hernia, and it is shown to also be a symptom of GERD.

Lastly, while the most recent VA examination found no evidence of dysphagia, the record shows that the Veteran had dysphagia earlier during the pendency of the claim.  Thus, the existence of current disability has been established.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran had dysphagia during the pendency of the claim.  While a VA examiner was unable to opine on the etiology of the dysphagia, that examiner did not rule out GERD or hiatal hernia as a cause.  Dysphagia is a known symptom of GERD and hiatal hernia, and the Veteran's dysphagia has not been attributed to a nonservice-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Resolving reasonable doubt in the Veteran's favor, the Board finds that oral and pharyngeal dysphagia is a symptom of his GERD with hiatal hernia and Barrett's esophagus.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for oral and pharyngeal dysphagia, as secondary to the service-connected GERD with hiatal hernia and Barrett's esophagus, is warranted.

The Board notes that the disability on appeal was previously described as an esophageal stricture.  However, private endoscopy reports dated in June 2007, June 2008, June 2010, and August 2012 showed no stricture of any kind.  The July 2014 examiner also noted that the Veteran did not have an esophageal stricture.  Thus, service connection for an esophageal stricture is not warranted.


ORDER

Service connection for oral and pharyngeal dysphagia, secondary to service-connected GERD with hiatal hernia and Barrett's esophagus, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


